In an action to recover damages for wrongful death, defendant appeals from an order of the Supreme Court, Kings County, dated January 11, 1961, denying its motion to dismiss the complaint, pursuant to subdivision 5 of rule 107 of the Rules of Civil Practice, on the ground that the action was not commenced within the two-year Statute of Limitations prescribed by section 130 of the Decedent Estate Law. Order affirmed, with $10 costs and disbursements (Mehrer v. North Ninth Lbr. Co., 275 App. Div. 1059, and *1001eases cited therein). Defendant’s time to serve its answer is extended until 20 days after entry of the order hereon. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.